Citation Nr: 9935601	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to October 
1945.  He died on December [redacted] 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO determination 
rendered by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died on December [redacted] 1976; his death 
certificate lists the immediate cause of death being acute 
respiratory insufficiency, due to, or as a consequence of, 
mesenteric thrombosis.

2.  The veteran was not service-connected for any disability 
during his lifetime.

3.  There is no medical evidence of a nexus between the 
disorders/diseases which caused the veteran's death and his 
period of active military service, nor is there any medical 
evidence showing that the veteran's death was caused by, or 
was substantially or materially contributed to, by a service-
connected disability.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well grounded.  38 U.S.C.A. § 5107(a); Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995). A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

For the appellant's claim of entitlement to service 
connection for the cause of the veteran's death to be well 
grounded, the disability that caused the veteran's death must 
be shown to have been related to the veteran's period of 
service.  There must be competent evidence of a nexus or 
relationship between an in-service injury or disease, or a 
service-connected disability, and the veteran's death.  This 
nexus or relationship must be shown by medical evidence.  See 
Epps v. Gober, 126 F. 3d 1464 (Fed Cir.1997).  

The veteran's service medical records (SMRs) show no 
instances where the veteran complained of, was treated for, 
or diagnosed with, any injury or disease related to acute 
respiratory insufficiency or mesenteric thrombosis.  No 
physical abnormalities or diseases were noted on the 
veteran's October 1945 examination report upon separation 
from service.

The post-service medical records are devoid of any evidence 
linking the veteran's causes of death to his period of 
military service.  Although the Board observes that the 
veteran had been receiving VA special monthly pension for 
being totally disabled due to a 1964 cerebral vascular 
accident, a nonservice-connected condition, the veteran was 
never service-connected for any disability during his 
lifetime, nor did he ever file a claim for service 
connection.  Furthermore, there is otherwise no medical 
evidence of record suggesting any link between any of the 
reported causes of death and the veteran's period of military 
service.  

The appellant apparently contends, in her written statements, 
that entitlement to service connection for the cause of the 
veteran's death is warranted because the veteran suffered a 
stroke while working at the Lexington Signal Depot in 1964, 
and the fact that the veteran died in a VA hospital.  These 
contentions are simply not competent medical evidence that 
the veteran's cause of death is attributable to service.  
Espiritu; Tirpak.  

The Board does acknowledge the contentions of the appellant 
concerning her belief that the veteran's death was related to 
service.  However, where a determinative issue involves a 
diagnosis or medical causation, competent medical evidence to 
that effect is required and the contentions offered are not 
competent evidence given the lack of medical training or 
expertise on the part of the appellant.  Espiritu. 

By this decision, the Board is informing the appellant that 
competent medical evidence of causation is required to render 
her claim well grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

